                                                       Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 1 of 10


                                                 1    LAW OFFICES OF JOHNNY L. GRIFFIN III
                                                      JOHNNY L. GRIFFIN, III (SBN 118694)
                                                 2    MANOLO OLASO (SBN 195629)
                                                      1010 F Street, Suite 200
                                                 3    Sacramento, CA 95814
                                                      Tel: (916) 444-5557
                                                 4
                                                      Attorneys for Plaintiff SANDRA RICHARDS
                                                 5

                                                 6                                  UNITED STATES DISTRICT COURT
                                                 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                 8                                        SACRAMENTO DIVISION
                                                 9

                                                 10   SANDRA RICHARDS,                        )             Case No.:
                                                                                              )
                                                 11          Plaintiff,                       )             COMPLAINT FOR AGE
                                                                                              )             DISCRIMINATION IN WORKPLACE
                                                 12     v.                                    )
                                                                                              )             1. Age Discrimination/Harassment/Retaliation
                                                 13   CITY OF CITRUS HEIGHTS; RONALD          )
                                                                                                               (ADEA; 29 U.S.C. §621, et seq.)
                                                      LAWRENCE, an individual; GINA           )
                                                 14                                                         2. Age Discrimination/Retaliation (Cal.
                                                      ANDERSON, an individual; CHRISTOPHER )
                                                                                                                FEHA; Govt. Code §12940 (a) and (h))
                                                      BOYD, an individual; and DOES 1 through )
                                                 15                                           )             3. Harassment because of Age (Cal. FEHA;
                                                      50, inclusive,
                                                                                              )                 Govt. Code §12940 (j)(1)
                                                 16                                           )             4. Failure to Prevent Age
                                                             Defendants.
                                                                                              )                 Discrimination/Harassment (Cal. FEHA;
                                                 17                                           )                 Govt. Code §12940 (k))
                                                                                              )             5. Wrongful Termination (Common Law)
                                                 18                                           )
                                                                                              )             DEMAND FOR JURY TRIAL
                                                 19                                           )
                                                      _____________________________________
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 20
     Law Offices of Johnny L. Griffin III




                                                             Plaintiff SANDRA RICHARDS (Plaintiff), complains and alleges as follows:
         www.johnnygriffinlaw.com




                                                 21
                                                                                               I. JURISDICTION
                 (916) 444-5557




                                                 22
                                                             1. This Complaint seeks, inter alia, damages pursuant to 29 U.S.C. §621 et seq. and 31
                                                 23
                                                      U.S.C. §3730(h) for violation of Plaintiff’s rights against employment discrimination because of
                                                 24
                                                      age. Subject matter jurisdiction is founded upon Title 28 U.S.C. §1331 and §1343(a)(4). This Court
                                                 25
                                                      also has supplemental jurisdiction over Plaintiff’s California state claims pursuant to 28


                                                                                    Complaint for Age Discrimination in Workplace                          1
                                                                                    Sandra Richards v. City of Citrus Heights; et al.
                                                       Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 2 of 10


                                                 1    U.S.C. §1367.
                                                 2                                                     II. VENUE
                                                 3
                                                             2. Plaintiff’s claims arose in the County of Sacramento, California. Venue is
                                                 4
                                                      proper in the Sacramento Division of the Eastern District of California pursuant to 28 U.S.C.
                                                 5
                                                      §1391(b)(2).
                                                 6
                                                                          III. EXHAUSTION OF ADMINISTRATIVE REMEDIES
                                                 7
                                                             3. Under California Government Code §815.2, subd. (a), the CITY OF CITRUS HEIGHTS
                                                 8
                                                      is vicariously liable for injuries proximately caused by the acts and/or omissions of its employees.
                                                 9
                                                      Under California Government Code §820, subd. (a), the individuals sued here are liable for injuries
                                                 10
                                                      caused by their acts and/or omissions to the same extent as a private person.
                                                 11
                                                             4. On or about June 15, 2020, Plaintiff submitted a tort claim to the CITY OF CITRUS
                                                 12
                                                      HEIGHTS, pursuant to California’s Government Tort Claim Act alleging age discrimination,
                                                 13
                                                      retaliation for opposing age discrimination, and termination because of age.
                                                 14
                                                             5. In a letter dated and mailed on July 2, 2020, the CITY OF CITRUS HEIGHTS notified
                                                 15
                                                      Plaintiff that her tort claim was rejected.
                                                 16
                                                             6. Plaintiff filed a complaint with the Equal Employment Opportunity Commission (EEOC)
                                                 17
                                                      on or about July 29, 2020 alleging age discrimination, retaliation for opposing age discrimination,
                                                 18

                                                 19   and termination because of age.
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 20          7. On or about July 29, 2020, Plaintiff received a right to sue letter and notice from the
     Law Offices of Johnny L. Griffin III
         www.johnnygriffinlaw.com




                                                 21   EEOC, thereby exhausting her federal administrative remedies.
                 (916) 444-5557




                                                 22          8. Plaintiff filed a complaint with the California Department of Fair Employment and
                                                 23   Housing (DFEH) on or about August 13, 2020 alleging age discrimination, retaliation for opposing
                                                 24
                                                      age discrimination, and termination because of age.
                                                 25




                                                                                      Complaint for Age Discrimination in Workplace                          2
                                                                                      Sandra Richards v. City of Citrus Heights; et al.
                                                       Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 3 of 10


                                                 1           9. On or about August 13, 2020, Plaintiff received a right to sue letter and notice from the
                                                 2    DFEH, thereby exhausting her state administrative remedies.
                                                 3
                                                                                                    IV. PARTIES
                                                 4
                                                             10. Plaintiff SANDRA RICHARDS (RICHARDS) is an individual who, during all times
                                                 5
                                                      mentioned in this Complaint, was and is a United States citizen. Plaintiff resides in the County of
                                                 6
                                                      Placer in California. At all times mentioned herein, RICHARDS was an “employee” at the CITY
                                                 7
                                                      OF CITRUST HEIGHTS Police Department within the meaning of the Age Discrimination in
                                                 8
                                                      Employment Act (29 U.S.C. §§621-634) and the California Fair Employment and Housing Act
                                                 9
                                                      (Govt. Code §§12900-12996).
                                                 10

                                                 11          11. Defendant CITY OF CITRUS HEIGHTS (CITY) is a local governmental subdivision of

                                                 12   the State of California, created and existing by virtue of the laws of the State of California. At all

                                                 13   times mentioned herein, the CITY was an “employer” of RICHARDS within the meaning of the

                                                 14   Age Discrimination in Employment Act (29 U.S.C. §§621-634) and the California Fair Employment
                                                 15   and Housing Act (Govt. Code §§12900-12996).
                                                 16
                                                             12. Defendant RONALD LAWRENCE (LAWRENCE) is an individual. He is the Chief of
                                                 17
                                                      Police for the CITY OF CITRUS HEIGHTS Police Department. He was, at all times described
                                                 18
                                                      herein, employed by the CITY OF CITRUS HEIGHTS Police Department as a sworn peace officer
                                                 19
                                                      as that term is defined in the California Penal Code. He was also RICHARDS’ supervisor. Because
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 20
     Law Offices of Johnny L. Griffin III




                                                      of LAWRENCE’S rank at the top of the hierarchy at the Police Department, and because of his
         www.johnnygriffinlaw.com




                                                 21
                                                      comprehensive control of the day-to-day functioning and long-term planning for the Police
                 (916) 444-5557




                                                 22

                                                 23
                                                      Department, he is the proxy and/or agent for the CITY OF CITRUS HEIGHTS such that his actions

                                                 24   may be directly imputed to the CITY OF CITRUS HEIGHTS. At all times described herein,

                                                 25   LAWRENCE was acting within the course and scope of his employment. In doing the acts and/or




                                                                                     Complaint for Age Discrimination in Workplace                             3
                                                                                     Sandra Richards v. City of Citrus Heights; et al.
                                                       Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 4 of 10


                                                 1    omissions alleged herein, LAWRENCE acted under color of authority and/or color of state law.
                                                 2    LAWRENCE is sued in both his official capacity and individual capacity.
                                                 3
                                                             13. Defendant GINA ANDERSON (ANDERSON) is an individual. She was the Assistant
                                                 4
                                                      Chief of Police for the CITY OF CITRUS HEIGHTS Police Department until April 2020. She was,
                                                 5
                                                      at all times described herein, employed by the CITY OF CITRUS HEIGHTS Police Department as
                                                 6
                                                      a sworn peace officer as that term is defined in the California Penal Code. She was also
                                                 7
                                                      RICHARDS’ supervisor. Because of ANDERSON’S rank near the top of the hierarchy at the
                                                 8
                                                      Police Department, and because of her role in comprehensive control of the day-to-day functioning
                                                 9
                                                      and long-term planning for the Police Department, she is the proxy and/or agent for the CITY OF
                                                 10

                                                 11   CITRUS HEIGHTS such that her actions may be directly imputed to the CITY OF CITRUS

                                                 12   HEIGHTS. At all times described herein, ANDERSON was acting within the course and scope of

                                                 13   her employment. In doing the acts and/or omissions alleged herein, ANDERSON acted under color

                                                 14   of authority and/or color of state law. ANDERSON is sued in both her official capacity and
                                                 15   individual capacity.
                                                 16
                                                             14. Defendant CHRISTOPHER BOYD (BOYD) is an individual. He is the City Manager
                                                 17
                                                      for the CITY OF CITRUS HEIGHTS and is responsible for planning, supervising, and coordinating
                                                 18
                                                      the CITY’S budget, policies, information technology, and general operations. BOYD is a
                                                 19
                                                      supervisor for RICHARDS because he has power over the terms and conditions of her work,
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 20
     Law Offices of Johnny L. Griffin III




                                                      including whether she remains an employee of the CITY. BOYD is the proxy and/or agent for the
         www.johnnygriffinlaw.com




                                                 21
                                                      CITY OF CITRUS HEIGHTS such that his actions may be directly imputed to the CITY OF
                 (916) 444-5557




                                                 22

                                                 23
                                                      CITRUS HEIGHTS. At all times described herein, BOYD was acting within the course and scope

                                                 24   of his employment. In doing the acts and/or omissions alleged herein, BOYD acted under color of

                                                 25




                                                                                    Complaint for Age Discrimination in Workplace                         4
                                                                                    Sandra Richards v. City of Citrus Heights; et al.
                                                       Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 5 of 10


                                                 1    authority and/or color of state law. BOYD is sued in both his official capacity and individual
                                                 2    capacity.
                                                 3
                                                                                       V. FACTUAL ALLEGATIONS
                                                 4
                                                             15. SANDRA RICHARDS (nee Maraviov) (hereinafter “RICHARDS”), is a 57 year-old
                                                 5
                                                      married woman who was employed by the CITY OF CITRUS HEIGHTS (hereinafter “CITY”) until
                                                 6
                                                      she was unlawfully terminated on April 16, 2020.
                                                 7
                                                             16. RICHARDS was the Support Services Manager inside the CITY Police Department.
                                                 8
                                                      Her wide-ranging responsibilities included managing the activities of the Support Services Division
                                                 9
                                                      within the Police Department. Her authority extended over planning, directing, and coordinating
                                                 10

                                                 11   police dispatch, records management, volunteer program management, technical communication,

                                                 12   oversight of automated software systems, and complex staff assistance to the Chief of Police. She

                                                 13   held the Support Services Manager position for almost 14 years, beginning in December 2006. In

                                                 14   the three year period before her termination, she received “exceptional” reviews for her job
                                                 15   performance from Chief of Police LAWRENCE. In fact, for the 10 years prior to her termination,
                                                 16
                                                      RICHARDS earned exceptional job performance reviews, and received the Chief’s Award in
                                                 17
                                                      February 2014 from then-Chief of Police CHRISTOPHER BOYD (now the City Manager).
                                                 18
                                                             17. RICHARDS turned 55 years of age in February 2018. At the beginning of 2018, Chief
                                                 19
                                                      of Police LAWRENCE began talking to RICHARDS about retiring and training her successors
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 20
     Law Offices of Johnny L. Griffin III




                                                      before her retirement. LAWRENCE raised these subjects even though RICHARDS never expressed
         www.johnnygriffinlaw.com




                                                 21
                                                      to him her desire to retire. RICHARDS did not want to retire at age 55. Nevertheless,
                 (916) 444-5557




                                                 22
                                                      LAWRENCE persisted in talking about RICHARDS’ retirement and would frequently bring up the
                                                 23
                                                      topic himself and talked about RICHARDS’ retirement with other Police Department personnel.
                                                 24
                                                      LAWRENCE persisted in talking about RICHARDS’ retirement even though her exceptional job
                                                 25
                                                      performance continued after age 55 and continued until her eventual termination.



                                                                                    Complaint for Age Discrimination in Workplace                         5
                                                                                    Sandra Richards v. City of Citrus Heights; et al.
                                                       Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 6 of 10


                                                 1             18. LAWRENCE had discussions with Assistant Police Chief GINA ANDERSON
                                                 2    regarding his wish that RICHARDS retire because of her age and/or ANDERSON knew that
                                                 3    LAWRENCE wished RICHARDS to retire because of her age.
                                                 4             19. Once it became clear to LAWRENCE that RICHARDS would not retire according to
                                                 5    LAWRENCE’S schedule, LAWRENCE began a campaign of harassment and hostility towards
                                                 6    RICHARDS to encourage her to quit, to undermine her authority at work, and to come up with
                                                 7    bogus workplace violations in an effort to justify otherwise unjustifiable discipline, suspension, and
                                                 8    eventual termination. ANDERSON knowingly and actively participated in this campaign of
                                                 9    harassment against RICHARDS.
                                                 10            20. On or about June 21, 2019, RICHARDS was unceremoniously escorted out of her
                                                 11   workplace and placed on paid administrative leave by LAWRENCE. RICHARDS later called this
                                                 12   retaliatory. At the time, nobody advised RICHARDS the reason she was placed on administrative
                                                 13   leave.
                                                 14            21. On or about June 22, 2019, City Manager BOYD called RICHARDS after she left a
                                                 15   message for him. RICHARDS protested her termination. BOYD responded that she should have
                                                 16   had an exit plan like BOYD did. LAWRENCE had discussions with BOYD regarding
                                                 17   LAWRENCE’S wish that RICHARDS retire because of her age and/or BOYD knew that
                                                 18   LAWRENCE wished RICHARDS to retire because of her age.
                                                 19            22. In September 2019, after an internal affairs investigation, the Police Department finally
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 20   cited examples of misconduct by RICHARDS that prompted her administrative leave. The
     Law Offices of Johnny L. Griffin III
         www.johnnygriffinlaw.com




                                                 21   examples cited are not supported by evidence, do not constitute misconduct, do not justify her
                 (916) 444-5557




                                                 22   administrative leave, and RICHARDS vehemently disagreed with the cited examples and voiced her
                                                 23   opposition by calling the internal affairs investigation retaliatory.
                                                 24            23. The fact that it took the Police Department so long to justify RICHARDS’ leave and the
                                                 25   fact that it undertook a bad faith internal investigation means that the reasons given for




                                                                                     Complaint for Age Discrimination in Workplace                             6
                                                                                     Sandra Richards v. City of Citrus Heights; et al.
                                                       Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 7 of 10


                                                 1    RICHARDS’ leave are pretexts for age discrimination and retaliation for opposing age
                                                 2    discrimination.
                                                 3           24. The Police Department also required RICHARDS to undergo a psychological fitness for
                                                 4    duty evaluation during her leave. This evaluation requirement was imposed without justification
                                                 5    because RICHARDS did not display any objective signs that her psychological fitness was an issue.
                                                 6    Instead, the evaluation requirement was imposed to harass and retaliate against RICHARDS for
                                                 7    voicing opposition to discriminatory harassment and retaliation because of her age and her refusal to
                                                 8    retire on LAWRENCE’S schedule.
                                                 9           25. In addition, the Police Department violated CITY policy by disclosing confidential
                                                 10   details about RICHARDS’ leave/investigation and mischaracterizing the nature of RICHARDS
                                                 11   purported misconduct when Communications/Dispatch Supervisor Dan Stockbridge disclosed the
                                                 12   details in a Regional Dispatch Manager’s meeting.
                                                 13          26. On April 8, 2020, City Manager BOYD advised RICHARDS in a letter that he decided
                                                 14   to terminate her at-will employment “for cause” based on purported findings of “serious
                                                 15   misconduct” and “harassment and discrimination.” BOYD authorized RICHARDS’ termination
                                                 16   despite knowing that LAWRENCE wanted her to retire early because of her age. These purported
                                                 17   “for cause” findings are not supported by the evidence, and there is no cause for termination.
                                                 18   BOYD advised RICHARDS that she had the right to have a pre-termination Lubey hearing on April
                                                 19   15, 2020. RICHARDS exercised her right to the hearing and disputed her termination. In a letter
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 20   dated April 16, 2020, after the hearing, the CITY advised RICHARDS that her employment was
     Law Offices of Johnny L. Griffin III
         www.johnnygriffinlaw.com




                                                 21   terminated effective immediately.
                 (916) 444-5557




                                                 22                                       VI. CLAIMS FOR RELIEF
                                                 23                                    FIRST CLAIM FOR RELIEF
                                                                                Age Discrimination/Harassment/Retaliation
                                                 24                      (Age Discrimination in Employment Act; 29 U.S.C. §621-634)
                                                                               (Against Defendant CITY OF CITRUS HEIGHTS only)
                                                 25
                                                             27. Paragraphs 1 through 26 are incorporated by reference as though fully set forth herein.


                                                                                    Complaint for Age Discrimination in Workplace                          7
                                                                                    Sandra Richards v. City of Citrus Heights; et al.
                                                       Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 8 of 10


                                                 1           28. The CITY intentionally discriminated and retaliated against, and harassed, RICHARDS
                                                 2    because of her age, which ultimately led to her termination. RICHARDS’ termination occurred
                                                 3    despite her being qualified for her job and performing satisfactorily.
                                                 4           29. As a direct and proximate result of her termination, RICHARDS suffered damages
                                                 5    including, but not limited to, back pay, front pay, lost benefits, damage to professional reputation,
                                                 6    emotional distress, and liquidated damages.
                                                 7                                    SECOND CLAIM FOR RELIEF
                                                                                       Age Discrimination/Retaliation
                                                 8              (California Fair Employment and Housing Act; Govt. Code §§12940 (a) and (h))
                                                                                (Against Defendant CITY OF CITRUS HEIGHTS only)
                                                 9
                                                             30. Paragraphs 1 through 26 are incorporated by reference as though fully set forth herein.
                                                 10
                                                             31. The CITY intentionally discriminated and retaliated against RICHARDS because of her
                                                 11
                                                      age, which ultimately led to her termination. RICHARDS’ termination occurred despite her being
                                                 12
                                                      qualified for her job and performing satisfactorily.
                                                 13
                                                             32. As a direct and proximate result of her termination, RICHARDS suffered damages
                                                 14
                                                      including, but not limited to, back pay, front pay, lost benefits, damage to professional reputation,
                                                 15
                                                      emotional distress, and punitive damages.
                                                 16
                                                                                      THIRD CLAIM FOR RELIEF
                                                 17
                                                                                        Harassment because of Age
                                                 18
                                                                  (California Fair Employment and Housing Act; Govt. Code §§12940 (j)(1))
                                                                                          (Against all Defendants)
                                                 19
                                                             33. Paragraphs 1 through 26 are incorporated by reference as though fully set forth herein.
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 20
     Law Offices of Johnny L. Griffin III




                                                             34. LAWRENCE, ANDERSON, and BOYD, individually and officially on behalf of the
         www.johnnygriffinlaw.com




                                                 21
                                                      CITY, intentionally harassed RICHARDS because of her age. The campaign of harassment against
                 (916) 444-5557




                                                 22
                                                      RICHARDS permanently altered her work environment and turned it hostile.
                                                 23
                                                             35. As a direct and proximate result of her harassment, RICHARDS suffered damages
                                                 24
                                                      including, but not limited to, damage to professional reputation, emotional distress, humiliation,
                                                 25
                                                      mental anguish, and punitive damages.



                                                                                     Complaint for Age Discrimination in Workplace                            8
                                                                                     Sandra Richards v. City of Citrus Heights; et al.
                                                       Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 9 of 10


                                                 1                                     FOURTH CLAIM FOR RELIEF
                                                                       Failure to Prevent Discrimination/Harassment because of Age
                                                 2                  (California Fair Employment and Housing Act; Govt. Code §§12940 (k))
                                                                                   (Against Defendant CITY OF CITRUS HEIGHTS)
                                                 3
                                                             36. Paragraphs 1 through 26 are incorporated by reference as though fully set forth herein.
                                                 4
                                                             37. The CITY failed to take all reasonable steps necessary to prevent discrimination against,
                                                 5
                                                      and harassment of, RICHARDS.
                                                 6
                                                             38. As a direct and proximate result of this failure, RICHARDS suffered damages including,
                                                 7
                                                      but not limited to, damage to professional reputation, emotional distress, humiliation, mental
                                                 8
                                                      anguish, and punitive damages.
                                                 9
                                                                                        FIFTH CLAIM FOR RELIEF
                                                 10
                                                                                           Wrongful Termination
                                                 11
                                                                                          (California Common Law)
                                                                                (Against Defendant CITY OF CITRUS HEIGHTS only)
                                                 12
                                                             39. Paragraphs 1 through 26 are incorporated by reference as though fully set forth herein.
                                                 13
                                                             40. At all times described herein, the CITY knew that RICHARDS fulfilled all of her duties
                                                 14
                                                      and obligations as an employee.
                                                 15
                                                             41. RICHARDS’ termination constituted wrongful termination by the CITY that violated
                                                 16
                                                      the fundamental public policy that employees should not be terminated because of age (29 U.S.C.
                                                 17
                                                      §621-634; Cal. Govt. Code §§12900-12996) or in retaliation for opposing age discrimination. The
                                                 18
                                                      termination constituted outrageous conduct committed with malice and oppression.
                                                 19
1010 F Street, Suite 200; Sacramento, CA 95814




                                                             42. As a direct and proximate result of this termination, RICHARDS suffered damages
                                                 20
     Law Offices of Johnny L. Griffin III




                                                      including, but not limited to, back pay, front pay, lost benefits, damage to professional reputation,
         www.johnnygriffinlaw.com




                                                 21
                                                      emotional distress, humiliation, mental anguish, and punitive damages.
                 (916) 444-5557




                                                 22

                                                 23
                                                                                          VII. PRAYER FOR RELIEF
                                                 24
                                                             WHEREFORE, Plaintiff prays for the following relief:
                                                 25

                                                             1. For compensatory, general, and special damages against each Defendant, jointly and


                                                                                     Complaint for Age Discrimination in Workplace                            9
                                                                                     Sandra Richards v. City of Citrus Heights; et al.
                                                      Case 2:20-cv-02159-KJM-JDP Document 1 Filed 10/27/20 Page 10 of 10


                                                 1    severally, in the amount proven at trial;
                                                 2           2. For punitive and exemplary damages against each Defendant, only as allowed by law, in
                                                 3
                                                      an amount appropriate to punish Defendants and deter others from engaging in similar conduct;
                                                 4
                                                             3. For costs and reasonable attorneys’ fees pursuant to Title 42 U.S.C. § 2000e-5(k),
                                                 5
                                                      California Government Code §12965(b), and as otherwise authorized by statute or law;
                                                 6
                                                             4. For such other relief, including injunctive and/or declaratory relief.
                                                 7

                                                 8
                                                      JURY TRIAL DEMAND: Plaintiff SANDRA RICHARDS demands trial by jury.
                                                 9

                                                 10

                                                 11
                                                      Dated: October 27, 2020                /s/ Johnny L. Griffin, III
                                                 12                                          Johnny L. Griffin, III
                                                                                             Law Offices of Johnny L. Griffin, III
                                                 13                                          Attorney for Plaintiff SANDRA RICHARDS

                                                 14

                                                 15

                                                 16

                                                 17

                                                 18

                                                 19
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 20
     Law Offices of Johnny L. Griffin III
         www.johnnygriffinlaw.com




                                                 21
                 (916) 444-5557




                                                 22

                                                 23

                                                 24

                                                 25




                                                                                     Complaint for Age Discrimination in Workplace                    10
                                                                                     Sandra Richards v. City of Citrus Heights; et al.
